

Exhibit 10.9


First Amendment to
Remy International, Inc. Omnibus Incentive Plan
Restricted Stock Award Agreements for Employees


The Remy International, Inc. Omnibus Incentive Plan Restricted Stock Award
Agreements granted under the Remy International, Inc. Omnibus Equity Incentive
Plan (the “Plan”), dated February 21, 2013 (the “2013 Award Agreements”),
February 18, 2014 (the “2014 Award Agreements”), and February 23, 2015 (the
“2015 Award Agreements”, and together with the 2013 Award Agreements and the
2014 Award Agreements, the “Award Agreements”), by and between Remy
International, Inc. (the “Company”) and the undersigned Grantee are hereby
amended effective as of April 30, 2015, as follows:


1.    Section 6 of each of the Award Agreements shall be amended by adding a new
Section 6(j), which shall read as follows:


“(j)    Forfeiture and Clawback. Notwithstanding any other provision of the Plan
or this Agreement to the contrary, by signing this Agreement, the Grantee
acknowledges that any incentive-based compensation paid to the Grantee hereunder
may be subject to recovery by the Company under any clawback policy that the
Company may adopt from time to time and/or under applicable law, including
without limitation any policy that the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the U.S. Securities and Exchange Commission
thereunder or the requirements of any national securities exchange on which the
Shares may be listed. The Grantee further agrees to promptly return any such
incentive-based compensation which the Company determines it is required to
recover from the Grantee under any such clawback policy and/or under applicable
law.”


2.    In accordance with Section 19.2 of the Plan, which provides that the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) may make adjustments in the terms and conditions of, and the
criteria included in, the Award Agreements for certain unusual or nonrecurring
events if the Committee determines that such adjustments are appropriate to
avoid the dilution of benefits intended to be provided under the Award
Agreements, Exhibit A “Performance Vested Restricted Shares” of each of the
Award Agreements shall be deleted and replaced with the applicable attached
Exhibit A.


3.    The undersigned acknowledges and agrees that the results of Fidelity
National Technology Imaging, LLC will be excluded from operating profit for
purposes of the Award Agreements.    


By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this Amendment to the Award
Agreements is effective as of the date first set forth above, including the
addition of Section 6(j) as contained above to the Award Agreements. The Award
Agreements, as amended, continue to be governed by the terms and conditions of
the Plan, which are incorporated herein by reference.


 
Grantee:
 
 
Remy International, Inc.
 
 
 
 
 
By:
 
 
 
(Signature)
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
(Printed name)
 
 
 
 
 






